Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 1 of 28




           EXHIBIT B
         Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 2 of 28


                                                                   1111111111111111111111111111!IJ1011
(12) United States Patent                                                       (1o) Patent No.:    US                  10,200,660 B2
       Carter                                                                   (45) Date of Patent:                          Feb. 5, 2019

(54) COMMUNICATION AND MONITORING                                         (56)                           References Cited
     SYSTEM
                                                                                                   U.S. PATENT DOCUMENTS
(71) Applicant: Eyetalk365, LLC, Cornelius, NC (US)                                   4,523,193 A         6/1985 Levinson et al
                                                                                      D283,130 S          3/1986 Boenning
(72)   Inventor: Ronald Carter, Matthews, NC (US)                                                           (Continued)

(73) Assignee: Eyetalk365, LLC, Cornelius, NC (US)                                               FOREIGN PATENT DOCUMENTS

       Notice:      Subject to any disclaimer, the term of this           AU                        1517400 A     5/2000
(*)                                                                       AU                        2706600 A     5/2000
                    patent is extended or adjusted under 35
                                                                                                           (Continued)
                    U.S.C. 154(b) by 0 days.
                                                                                                    OTHER PUBLICATIONS
(21) Appl. No.: 15/237,933
                                                                          Tomorrow's home has a life of its own, newspaper, May 22, 2001,
(22)   Filed:       Aug. 16, 2016                                         Independent Newspapers, Ltd., Wellington, New Zealand.
                                                                                                  (Continued)
(65)                  Prior Publication Data                              Primary Examiner — Yosef K Laekemariam
       US 2017/0048497 Al           Feb. 16, 2017                         (74) Attorney, Agent, or Firm — Kirby Drake
                                                                          (57)                    ABSTRACT
                                                                          An audio-video communication system comprises a wireless
                Related U.S. Application Data                             exterior module located proximate an entrance, a comput-
(63)   Continuation of application No. 15/237,797, filed on               erized controller running a software application, and a
       Aug. 16, 2016, which is a continuation of application              remote peripheral device. The wireless exterior module
                                                                          includes a proximity sensor for detecting a person at the
                        (Continued)                                       entrance, a video camera for recording an image of the
                                                                          person at the entrance, a microphone for recording the
(51)   hit. Cl.                                                           person at the entrance, a speaker for playing audio to the
       HO4N 7/14               (2006.01)                                  person at the entrance, a transmitter for communicating
       HO4N 7/18              (2006.01)                                   sounds and images of the person at the entrance, and a
                         (Continued)                                      receiver for receiving communications at the wireless exte-
                                                                          rior module. The computerized controller is disposed in
(52)   U.S. Cl.                                                           wireless electronic communication with the wireless exte-
       CPC        HO4N 7/186 (2013.01); GO7C 9/00134                      rior module via the transmitter and the receiver of the
                    (2013.01); GO7C 9/00142 (2013.01);                    wireless exterior module. The remote peripheral device is
                      (Continued)                                         configured to electronically communicate with the comput-
(58) Field of Classification Search                                       erized controller for viewing an image from the video
     USPC       348/14.02, 48, 64, 211.8, 211.12, 211.14                  camera communicated from the wireless exterior module.
     See application file for complete search history.                                            20 Claims, 12 Drawing Sheets




                                                                                      262 —•-•




                                                                                              U
                                            261                               4E23,5 0




                                                     Cffl 1:6                 Plq    1   Ti

                                                     80310K CW
                                                                                                   786
                                                                               —2616


                                                                 Mons               2821
                                                                 UslockDoar         2131)3
                                                      Rearm      Coma                    BO




                           Copy provided by USPTO from the PIRS Image Database on 09-09-2020
           Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 3 of 28




                                                        US 10,200,660 B2
                                                                Page 2


                   Related U.S. Application Data                         5,815,199 A       9/1998 Palm et al.
                                                                         D404,673 S        1/1999 Gordon et al.
        No. 15/237,222, filed on Aug. 15, 2016, now Pat. No.             5,877,683 A *     3/1999 Sheasley                GO8B 13/08
        9,866,802, which is a continuation of application No.                                                                340/506
        15/201,559, filed on Jul. 4, 2016, now Pat. No.                  5,896,165   A     4/1999    Rao
                                                                         5,907,352   A      5/1999   Gilley
        9,554,090, which is a continuation of application No.                              9/1999
                                                                         D413,541    S               Kaiser
        14/968,491, filed on Dec. 14, 2015, now Pat. No.                 5,966,432   A    10/1999    Buckler et al.
        9,414,030, which is a continuation of application No.            5,995,139   A    11/1999    Lee
        14/962,749, filed on Dec. 18, 2015, now Pat. No.                 6,028,626   A     2/2000    Aviv
        9,516,284, which is a continuation of application No.            D421,727    S     3/2000    Pierson et al.
                                                                         6,041,106   A     3/2000    Parsadayan et al.
        14/794,299, filed on Jul. 8, 2015, now Pat. No.                                    4/2000    Morrow
                                                                         D422,521    S
        9,432,638, which is a continuation of application No.            6,049,598   A     4/2000    Peters et al.
        14/670,044, filed on Mar. 26, 2015, now Pat. No.                 6,069,655   A     5/2000    Seeley et al.
        9,485,478, which is a continuation of application No.            6,073,192   A     6/2000    Clapp et al.
        14/338,525, filed on Jul. 23, 2014, now abandoned,               6,094,213   A     7/2000    Mun et al.
                                                                         6,185,294   B1    2/2001    Choniecicy et al.
        which is a continuation of application No. 13/453,               6,226,031   B1    5/2001    Barraclough et al.
        100, filed on Apr. 23, 2012, now abandoned, which is             6,233,328   B1    5/2001    Wolf
        a continuation of application No. 11/929,464, filed on           6,285,394   B1    9/2001    Huang et al.
        Oct. 30, 2007, now Pat. No. 8,164,614, which is a                6,317,489   B1   11/2001    Parsadayan
        continuation of application No. 11/618,615, filed on             6,324,261   B1   11/2001    Merte
                                                                         6,356,192   B1    3/2002    Menard et al.
        Dec. 29, 2006, now Pat. No. 8,154,581, which is a                6,385,772   B1    5/2002    Courtney et al.
        continuation-in-part of application No. 10/682,185,              6,415,023   B2    7/2002    Iggulden
        filed on Oct. 9, 2003, now Pat. No. 7,193,644.                   6,424,370   B1    7/2002    Courtney et al.
                                                                         6,429,893   B1    8/2002    Xin
(60)    Provisional application No. 60/418,384, filed on Oct.            6,433,683   B1    8/2002    Robinson
        15, 2002.                                                        6,438,221   B1    8/2002    Lee et al.
                                                                         6,445,777   B1    9/2002    Clark
                                                                         6,466,261   B1   10/2002    Nakamura
(51)    Int. CI.                                                         6,501,502   B1   12/2002    Chen
     HO4M 11/02             (2006.01)                                    6,504,470   B2    1/2003    Puchek et al.
     HO4N 7/20              (2006.01)                                    6,504,479   B1    1/2003    Lemons et al.
     GO7C 9/00              (2006.01)                                    6,509,924   B2    1/2003    Honguu et al.
                                                                         6,590,604   B1    7/2003    Tucker et al.
     HO4B 1/38              (2015.01)                                    6,608,557   B1    8/2003    Menard et al.
     HO4L 29/06             (2006.01)                                    6,636,256   B1   10/2003    Passman et al.
     HO4W 80/10             (2009.01)                                    6,661,340   B1   12/2003    Saylor et al.
     HO4W 88/02             (2009.01)                                    6,667,688   B1   12/2003    Menard et al.
                                                                         6,671,351   B2   12/2003    Menard et al.
(52) U.S. Cl                                                             6,727,811   B1    4/2004    Fendis
     CPC         GO7C 9/00309 (2013.01); GO7C 9/00563                    6,753,899   B2    6/2004    Lapalme et al.
             (2013.01); GO7C 9/00896 (2013.01); HO4M                     6,759,956   B2    7/2004    Menard et al.
               11/025 (2013.01); HO4N 7/142 (2013.01);                   6,762,788   B2    7/2004    Chang
                                                                         6,778,084   B2    8/2004    Chang et al.
                     HO4N 7/144 (2013.01); HO4N 7/147                    6,803,945   B1   10/2004    Needham
                (2013.01); HO4N 7/148 (2013.01); HO4N                    D500,751    S     1/2005    Yukikado et al.
                 7/185 (2013.01); HO4N 7/188 (2013.01);                  6,847,293   B2    1/2005    Menard et al.
               HO4N 7/20 (2013.01); GO7C 2009/00769                      D501,652    S     2/2005    Pierson
                  (2013.01); HO4B 1/38 (2013.01); HO4L                   6,891,566   B2    5/2005    Marchese
                                                                         6,919,918   B2    7/2005    Guerrero
          65/4069 (2013.01); HO4N 2007/145 (2013.01);
                                                                         6,930,599   B2    8/2005    Naidoo et al.
                    HO4W 80/10 (2013.01); HO4W 88/02                     6,930,709   B1    8/2005    Creamer et al.
                                              (2013.01)                  6,960,998   B2   11/2005    Menard et al.
                                                                         6,967,562   B2   11/2005    Menard et al.
(56)                     References Cited                                6,970,183   B1   11/2005    Monroe
                                                                         6,975,220   B1   12/2005    Foodman et al.
                   U.S. PATENT DOCUMENTS                                 7,015,806   B2    3/2006    Naidoo et al.
                                                                         7,015,943   B2    3/2006    Chiang
       D297,222    S      8/1988   Rauch                                 7,015,946   B2    3/2006    Suzuki
       4,804,945   A      2/1989   Millet                                7,046,268   B2    5/2006    Saburi
       4,843,461   A      6/1989   Tatsumi et al.                        D522,490    S     6/2006    Yukikado et al.
       4,931,789   A      6/1990   Pinnow                                D525,963    S     8/2006    Yukikado et al.
       5,031,228   A      7/1991   Lu                                    7,088,233   B2    8/2006    Menard et al.
       5,148,468   A      9/1992   Marrick                               7,103,344   B2    9/2006    Menard
       5,210,520   A '    5/1993   Housley                               7,113,578   B2    9/2006    Unger et al.
       5,245,329   A      9/1993   Gokcebay                              D531,160    S    10/2006    Yuldkado et al.
       5,303,300   A      4/1994   Eckstein
       5,406,618   A                                                     7,126,926   B1   10/2006    Bjorldund et al.
                          4/1995   Knuth et al.
       5,428,388   A *    6/1995   von Bauer           HO4N 7/186        7,136,458   B1   11/2006    Zellner et al.
                                                          348/155        7,138,902   B2   11/2006    Menard
       5,493,618   A      2/1996   Stevens et al.                        7,162,281   B2    1/2007    Kim
       5,521,578   A      5/1996   Delvalle                              7,193,644   B2    3/2007    Carter
       D371,086    S      6/1996   Collins                               D548,736    S     8/2007    Arseneau et al.
       D381,638    S      7/1997   Kruse et al.                          7,274,301   B1    9/2007    Smith et al.
       5,657,380   A      8/1997   Parsadayan et al.                     7,353,042   B2    4/2008    Yamagishi
       5,784,446   A      7/1998   Stuart                                7,375,492   B2    5/2008    Callioon et al.




                             Copy provided by USPTO from the FIRS Image Database on 09-09-2020
          Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 4 of 28




                                                         US 10,200,660 B2
                                                                  Page 3


(56)                    References Cited                                   2007/0132844   Al    6/2007   Katz
                                                                           2007/0240190   Al   10/2007   Arseneau et al.
                 U.S. PATENT DOCUMENTS                                     2008/0111684   Al    5/2008   Zinser
                                                                           2008/0117299   Al    5/2008   Carter
       7,382,397 B2 *    6/2008 Mottur                 HO4N 5/23203        2008/0136908   Al    6/2008   Carter
                                                                           2011/0032360   Al    2/2011   Carter et al.
                                                            348/142                                      Carter
     7,532,709   B2      5/2009   Styers                                   2012/0262581   Al   10/2012
     7,583,191   B2      9/2009   Zinser                                   2015/0222852   Al    8/2015   Carter
     7,657,920   B2      2/2010   Arseneau et al.
     7,738,917   B2      6/2010   Ryley et al.                                      FOREIGN PATENT DOCUMENTS
     7,746,223   B2      6/2010   Howarter et al.
     7,752,070   B2      7/2010   Hatcher et al.                       CA               2362115   Al       4/2000
     7,839,985   B2     11/2010   Shim                                 CA               2353870   Al       5/2000
     8,042,048   B2     10/2011   Wilson et al.                        CN               1902609   B        5/2010
     8,073,921   B2     12/2011   Thomas et al.                        EP               0684743   B1       7/1999
     8,139,098   B2      3/2012   Carter                               EP               1159716   A4      12/2001
     8,520,068   B2      8/2013   Naidoo et al.                        EP               1246401   Al      10/2002
 2001/0022627    Al      9/2001   Bernhardt                            EP               1149368   A4       4/2005
 2002/0005894    Al      1/2002   Foodman et al.                       GB               2354394   Al       3/2001
 2002/0050932    Al      5/2002   Rhoades                              WO              99/59340   Al      11/1999
 2002/0094111    Al      7/2002   Puchek et al.                        WO              00/35180   Al       6/2000
 2002/0099945    Al      7/2002   McLintock et al.                     WO               0025284   A3       8/2000
 2002/0118283    Al      8/2002   Guerrero                             WO               0022586   A9      10/2000
 2002/0147982    Al     10/2002   Naidoo et al.                        WO              01/06791   Al       1/2001
 2002/0169539    Al     11/2002   Menard et al.                        WO            2001093220   Al       5/2001
 2002/0177428    Al     11/2002   Menard et al.                        WO               0150731   A2       7/2001
 2003/0004792    Al      1/2003   Tonwzen et al.                       WO              01/50371   A3       5/2002
 2003/0018805    Al      1/2003   Meyerson                             WO             02/085019   Al      10/2002
 2003/0025599    Al      2/2003   Monroe                               WO              01/13638   Al       3/2007
 2004/0004536    Al      1/2004   Noma et al.                          WO             03/028375   Al      12/2007
 2004/0032495    Al      2/2004   Ortiz                                ZA             200102373   B        5/2002
 2004/0068743    Al      4/2004   Parry et al.                         ZA             200104212   B        2/2003
 2004/0165708    Al      4/2004   White et al.
 2004/0085205    Al      5/2004   Yeh
 2004/0085449    Al      5/2004   Millet et al.                                           OTHER PUBLICATIONS
 2004/0086093    Al      5/2004   Schran7
 2004/0100374    Al      5/2004   Menard et al.                       A. Ritchie, et al., The Advanced Lighting Source (ALS) Radiation
 2004/0163118    Al      8/2004   Mottur                              Safety System, Lawrence Berkeley Laboratory University of Cali-
 2004/0178889    Al      9/2004   Buckingham                          fornia, May 17-20, 1993, Washington D.C.
 2004/0218732    Al     11/2004   Menard et al.                       Mann, William et al., Smart Phones for the Elders: Boosting the
 2004/0229569    Al     11/2004   Franz                               Intelligence of Smart Homes, AAAI Conference Paper, 2002.
 2004/0257336    Al     12/2004   Hershkovitz et al.                  Cantor, Richard, Rising High With Security, Technology at Work,
 2005/0007451    Al      1/2005   Chiang                              Oct. 1993.
 2005/0050575    Al      3/2005   Arseneau                            Hunt, Don, et al., Locked out of house? Remote Control May Help,
 2005/0071879    Al      3/2005   Haldavnekar et al.                  Chicago Tribune, Jun. 15, 2002, Tribune Publishing Company,
 2005/0097248    Al      5/2005   Kelley                              LLC, Chicago, Illinois.
 2005/0226480    Al      6/2005   Deng                                Benninghoff, Chris, Great Ideas, South Bend Tribune, Mar. 17,
 2005/0190900    Al      9/2005   White et al.                        2001, South Bend Tribute Corporation, South Bend, Indiana.
 2005/0285934    Al     12/2005   Carter
                                                                      Axis Communication, Excerpts from User Manuals of Axis 200,
 2006/0010504    Al      1/2006   Sharma
 2006/0139449    Al      6/2006   Cheng                               200+, 240, and 2400 Axis camera products, Published 1998-1999.
 2006/0174297    Al      8/2006   Anderson et al.                     Bticino, Guide to My Home Application, Oct. 2002.
 2007/0018952    Al      1/2007   Arseneau et al.                     WEBCAM32, WebCam 32 Overview, 1999.
 2007/0019068    Al      1/2007   Arseneau et al.                     MRT Micro Press Release, May 4, 1999, NewsRoom.
 2007/0019069    Al      1/2007   Arseneau et al.                     TELE2 UK, Press Release, Tele2 UK Offers Solution to M4 Traffic
 2007/0021055    A1      1/2007   Arseneau et al.                     Congestion NOV, Nov. 9, 1998, Comtex News Network.
 2007/0021056    Al      1/2007   Arseneau et al.                     Eyetalk365 v. CPI Security Systems, Inc., United States District
 2007/0021057    Al      1/2007   Arseneau et al.                     Court for the Western District of North Carolina, Civil Action No.
 2007/0021058    Al      1/2007   Arseneau et al.                     3:14-CV-526, Local Patent Rule 3.3 preliminary invalidity conten-
 2007/0022438    Al      1/2007   Arseneau et al.
                                                                      tions, dated May 26, 2015.
 2007/0022445    Al      1/2007   Arseneau et al.
 2007/0022446    Al      1/2007   Arseneau et al.                     Eyetalk365 v. Livewatch Security, LLC, United States District Court
 2007/0022447    Al      1/2007   Arseneau et al.                     for the Western District of North Carolina, Civil Action No.
 2007/0058041    Al      3/2007   Arseneau et al.                     3:14-CV-527, Local Patent Rule 3.3 preliminary invalidity conten-
 2007/0103541    Al      5/2007   Carter                              tions, dated May 26, 2015.
 2007/0103542    Al      5/2007   Carter
 2007/0103548    Al      5/2007   Carter                              * cited by examiner




                            Copy provided by USPTO from the PIRS Image Database on 09-09-2020
    Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 5 of 28




U.S. Patent               Feb. 5, 2019                  Sheet 1 of 12                         US      10,200,660 B2




     100

                                                        Smartphone
                                     Cell Phone           PDA
               74

       In-Car Communication

                                                          76
               Video Phone                      Telephone                PC Computer



                                                                    70

                                                                              Internet (satellite/Da/cable)
                                                                                                   -- 81

                                                                                DVD-R/W            CD-ROM R/W I
                                 80 -- k
                                                                                                          1 — 92
              DVMS                         Personal Computer
                             60                                                      Switch          Hard Drive
           Transceiver               GUI Database Application
                                                                                              88             86
                                                                         82
                                                                                Voice Gen           90

                                           42
             DVMS            6
                                                RF            114               116
           Transceiver
                                                                          Interior
                                                                         Door
                                                                           Exterto
                              115
                                                   DVMS              10
                                                Transceiver

                                                     FIG. 1




                 Copy provided by USPTO from the PIRS Image Database on 09-09-2020
    Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 6 of 28




U.S. Patent            Feb. 5, 2019              Sheet 2 of 12                     US   10,200,660 B2




                                                                              18
                       26                20

                                              III IIII




                                              DVMS
                                                                    DEF
                            1                    2                   3                   28

                            GHI                 ./KL                MNO
                             4                   5                   6
                            PRS                TUV
                             7                  8                    9

                                                 0


                            24 —r
                                           FIG. 2




              Copy provided by USPTO from the PIRS Image Database on 09-09-2020
    Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 7 of 28




U.S. Patent              Feb. 5, 2019              Sheet 3 of 12                    US 10,200,660 B2




     60-7—N14
            /




                                           ?1 011111
                                                 "----)


                                                                            //

                    j ib

                                             DVMS
                                          TRANSCEIVER
                                                 ABC                 DEF
                              1                   2                   3
                              GHI                310-            I   MNO
                               4                  5                   6
                              PRS
                               7
                                                 Tw
                                                  8              I   w9Yz
                                                                                           61

                                                 0

                                65 —74
                                             FIG. 3




                Copy provided by USPTO from the PIRS Image Database on 09-09-2020
    Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 8 of 28




U.S. Patent                  Feb. 5, 2019                  Sheet 4 of 12                         US     10,200,660 B2




            PfOXIMity sensor of DVMS module detects that a visitor is present, it signals the GUI Database
                                   Application. The videolaudio recorder is actuated.



       DVMS Application generates a greeting, which is issued by the DVMS module to the Visitor. The DVMS
       Application also generates a notification that is announced on an internal speaker that there Is a Visitor
                                                       at the door.

                                                                            Enter Lock Access Code I

         A User on the interior having access to the DVMS transceiver can greet the Visitor and open the door,
        or, alternatively, ignore the broadcast and allow the DVMS Application to prompt the Visitor (e.g. "Hello,
         please use the nodule and tell us who you wish to visit. Use the keypad to enter your answer), or set
          the DVMS transceiver to mute and mortar the Visitor. The entered numberis transmitting from the
         DVMS to the database application, where the application confirms that the number oarresponds to an
            occupant "y", who is "offidally" present. If no individual corresponds to the number entered and a
         message Is generated notifying the Visitor that they did not enter a valid selection. While this is going
         on, at anytime the door may be answered, thereby resetting the application to took for another visitor.
           The appiication keeps track of the number of times a wrong number is entered and can generate a
          variety of responses to pranks, including calling the police, Issuing warnings and/ or a loud noise. or
         just thanking the visitor and asking him to return another time. Ifno one corresponds to the number,
           the visitor is prompted to select, by pressing a number on the keypad designating who they wish to
                                         visit. The method then re-lists the choices.



        If appropriate, when the number matches an occupant who is on the premises, the speaker broadcasts
            that the visitor is here to see occupant "y". Occupant "y" can signal the computerized controller to
               take a message, or occupant "y" use the DVMS transceiver to speak directly with the visitor, or
             occupant "y' can answer the door. if appropriate, the DVMS module issues a prompt stating that
              occupant y is not available and asks the visitor if they wish to talk to occupant?' or to leave a
             message. If appropriate, at anytime the application can initiate a call to occupant "y", and record
         both sides of the conversation. The occupant can just view the visitor, or initiate conversation. When
           a call is made to any peripheral device the dial tones are muted, so that a visitor can not record the
             tones. A visitor never knows where the occupant is unless the occupant tells the visitor. A visitor
              never knows whether the occupant can not be contacted or has just instructed the application to
            take a message. If the visitor has elected to leave a message then the method prompts the visitor
           to begin his message and then, optionally, offers hima chance to review and approve his message.
           The message or calls stored in the database with a beginning timestamp and an ending timestamp
             and the number of the occupant's mailbox. At the end of the call or message, the application can
               issue a dosing statement, and return to background music if programmed to do so. When the
           visitor departs, and is out of the range of the proximity sensor, all recording is stopped and saved in
           the record along with an ending timestamp, The occupant "y" can selectively sort to view the entire
                                               recorded visit or just the message.



                                                   FIG. 4




                  Copy provided by USPTO from the PIRS Image Database on 09-09-2020
    Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 9 of 28




U.S. Patent             Feb. 5, 2019             Sheet 5 of 12                    US 10,200,660 B2




           Enter Lock Access Code (Assumption Ron is the database administrator
                                and his daughter is Betty)




                          Yes    The Visitor, using the DVMS
                                keypad, enters the correct door
                                   lock code (e.g. 4321#)
                                            No


                                  DVMS notifies Visitor "The
          Wort
          Mocks                  code is in error, try again or
                                   press 9 for assistance.




             The Visitor presses 9 requesting assistance. The DVMS Application
             generates prompt "If you want to contact Occupant "y" (I.e. Ron)
             prtss 1, If you want to contact Occupant "z" press 2. To repeat the
                                        menu press *."




            DVMS Application queries the declared occupant database for a match
           for the contact (e.g. Ron). Ron has one or more contact numbers. The
            DVMS Application generates a response that "DVMS" Is attempting to
            locate Ron, please hold on. DVMS generates a direct communication
             via by a remote peripheral device (i.e. video phone). If no contact is
            established, then DVMS generates a prompt "Do you wish to leave a
          message for Ron on his Video phone (or cell phone), or record a message
                 for Ron's mailbox. The message can be text, audio or video.




           The declared user, Ron, and the Visitor establish contact by one of the
          remote peripheral devices and Ron tells Betty what the code to the door
            is. Alternatively, Ron or Betty using passwords logs onto the DVMS
          Database Application and temporarily removes the lock on the door. The
            time interval of "temporary" is defined In the database. In the first
          instance, It Is recognized that the visitor either doesn't have access to a
                        telephone and or doesn't know Ron's number.



                                       FIG. 5




              Copy provided by USPTO from the PIRS Image Database on 09-09-2020
   Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 10 of 28




U.S. Patent                      Feb. 5, 2019                 Sheet 6 of 12                  US   10,200,660 B2




    100 --- ,it.,


                                                        Smartphone         2
                           277        Cell Phone I         PDA
             274 —\

     In-Car Communication System

                                                          276                  278
     275       Video Phone                    Telephone            PC Computer


                                      -         I f----
                                     270 —I      PSTN     I      277 H     Cell Phone


                                                        2,12 2r                         ii Internet
                                                                                     Satellite/DM/Cable)

                                     240              DVS App Monitoring
                                                                App
                                           Wireless Command                                 Wireless
    Speaker                                                                                 Access 1^— 250
                                               Computer                                   Point/Router
             248

                                                                    2200

               Wireless           2
              Pocket PC
                                                      Interior
                                                                                 Door           Lodc
                    2112 —I                           Exterior
                                                                                     '-2116            2114

              Speaker                       Digital wireless
                                                                     210
                                               Camera

                     "-212                 Website Camera
                               246                                 247
                                            APP     App

                                                     FIG. 6




                      Copy provided by USPTO from the PIRS Image Database on 09-09-2020
   Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 11 of 28




U.S. Patent            Feb. 5, 2019                 Sheet 7 of 12                    US 10,200,660 B2




                                            214                              — 210


              225


                                                                       238


                                                                         216




                                                                       220

                                                                   218

                                        FIG. 7




                    210
                                                                          214



                                                0
                                                      0

                                                                               224
                                      222

                                                      0

                                                0                  0

                       220


                                        FIG. 8




              Copy provided by USPTO from the PIRS Image Database on 09-09-2020
   Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 12 of 28




U.S. Patent            Feb. 5, 2019              Sheet 8 of 12                      US 10,200,660 B2




              210                                                   214




                                                                                  235

                                                                                  228

                                                                                   234

                                                          D
                                         O                              232
                                                                           234
                                                                2
                                                    226
                                        FIG. 9




              Copy provided by USPTO from the PIRS Image Database on 09-09-2020
                                                                                   Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 13 of 28




                                                                                                                                                                                                       luared *S11
                                                                                                                                        DVS Options
                                                                                     Configuration Settings                2220
                                                                                               Server Address                         Server Port
Copy provided by USPTO from the PIRS Image Database on 09-09-2020




                                                                                                197.168.253                       1       80        1^— 2226
                                                                                  Base 64 UserName Base 64 Password                          Base 64 Encryption
                                                                                                                                       Z1V52N150cXM6ZW52W50cMx
                                                                                                                                                               I      Action
                                                                                                                                                                     Generate          2203
                                                                    2224--'' may                    I I                   I        I




                                                                                                                                                                    I
                                                                                           MultiConvo UserName \-- 222 MultiConvo Client Port MultiConvo Listener Port
                                                                    2221 -- --- 1                  Server                1         I 59 4           I        1  5998 I"— 2205
                                                                                                       Client Audio File Network Folder Path      k— 2219                                              O
                                                                    2220 -- -"- 1           lisloantdvms servertaudiolarchivedtsystem1ServerAudio.Wav
                                                                                                         Audio Capture Netwok Folder Path
                                                                    2218                                 t‘sloanktvms seivenaudidarchivedl




                                                                                                                                                                                                       Z1 JO 6 looqS
                                                                                   Door Reset Time                       Door Audio Record Timer          Default Video Archived Frames
                                                                    2216           10                                   1=11•1111U74-              2212   5                         2204
                                                                                   Archived Video Loop Frame Rate       Archive Audio OntOff              Archive Video Record Onlai
                                                                     2214           400             111                  OFF                       2213    ON                      2209
                                                                                                                                                                                           2206
                                                                                   Audio Playback File Timer OnfOff     Phone Email T     er OnlOif        Phone Email Address
                                                                     2215           OFF                                  OFF                       2207   17045198823@messaglngsprintpcs.com 1
                                                                                   Audio Playback File Timer 1          Audio Playback File Timer 2        Audio Playback File Timer 3
                                                                    2208a           cats.wav                            Icreeksav                    1/4 1 drecwelcorne.wav            @11—•-- 2208c
                                                                                      From                                 From                     2208b     From           To




                                                                                                                                                                                                       Zit 099`00t0I Sfl
                                                                    2210a                                                13                           2210b 19           6             2210c
                                                                             14
                                                                              /
                                                                                   Save            Cancel



                                                                     2200
                                                                                                                                  FIG. 10
   Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 14 of 28




U.S. Patent               Feb. 5, 2019                  Sheet 10 of 12                      US        10,200,660 B2




                                                                                            CO
                                                                                            Cr,




                                              4                                             0              i•O




                                                                                            O

                                                                                            0
                                         0
                                        re;
                                                                                            0




      C/3




                                                                                                  •

                              taw                                              4$
                                                  (.3
      CO

             a
                                        0)                                                             0
                            M                                                       •   •

                                                                                                                 .10
                                 a

        u,
             8

                        CEI                              •
                                                                   C•4
                                                                   4=1   eYf
                                                  4      •         Cr)

                       A                                 V




                 Copy provided by USPTO from the PIRS Image Database on 09-09-2020
   Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 15 of 28




U.S. Patent                Feb. 5, 2019                         Sheet 11 of 12          US 10,200,660 B2




        2400 ---- A,


                       Text to Speech                         Agent

                           Hello. And welcome to my house.
                                                                                               2402

                       (Preview)                       (   Save )     Cwt)
                          (ftview)                             Save

                      Agent General Settings
                            Save audio playback file as below
        2404

                            Select your MS Agent from the list below...                        2406

        2408                Select your MS Agent actions from the list below... al I




                                                                                       1
                      Agent Detailed Settings
                          Speed          -0                                 155
        2410
                           Pitch                                            82
                          Volume         •••=1111•Ol           p
                                                                           40000
                    14/

                                                           FIG. 12
        2500

                                      Sound - Sound Recorder                           Da
         File      Edit        Effects                 Help
                Position:                                                           Length:
                0.00 sec.                                                          0.00 sec.


                                 C>C>                          C>

                                                           FIG. 13




                Copy provided by USPTO from the PIRS Image Database on 09-09-2020
    Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 16 of 28




U.S. Patent             Feb. 5, 2019                                              Sheet 12 of 12                      US 10,200,660 B2




         260


                                                                                                       262




         261—''L                 DVMS                                                           CIE 2:35


                                                                                                                 0
                                                                                                                Set
                                  •::::::
                                               :.
                                  ::ig:::: -:-.4l, :•::::::.:.
                                                      .:::$%'•:::0::::K
                                            :::4*.
                                               :        ••*:::                              ''•".   833        2830
                                                     l:gail::
           2802




                           On Off             image                              1..1sten      Play           Talk       2823

                           Status: Me                                     Left                      2819
                           Status: Dis •                                                            er                   2843
                           Status: Con                                                              2818
                           Status: Do                                     Down                      2820
                                                                          Right                       2817
                                                                          Home                        2821
                                                                          Unlock Door                 2808
                            Fife Server              Camera                                                   =IA,
                                                                                                              , _.



                        C                                                                                 I
                                                     \+/
                                                      FIG. 14




               Copy provided by USPTO from the P1RS Image Database on 09-09-2020
        Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 17 of 28




                                                   US 10,200,660 B2
                   1                                                                             2
      COMMUNICATION AND MONITORING                                     There are many types of systems for receiving a person by
                SYSTEM                                             an occupant or resident and/or on the behalf of the occupant
                                                                   or resident. Such systems include those disclosed in each of:
            CROSS REFERENCE TO RELATED                             U.S. Pat. No. 5,148,468 titled "Door Answering System",
                       APPLICATIONS                              5 which issued Sep. 15, 1992 to Marrick et al; U.S. Pat. No.
                                                                   5,303,300 titled "Security Door Phone Device," which
   The present patent application is a U.S. continuation           issued Apr. 12, 1994 to Eckstein; U.S. Pat. No. 5,406,618
patent application of, and claims the benefit under U.S.C. §       titled "Voice Activated, Hands Free Telephone Answering
120 to, U.S. patent application Ser. No. 15/237,797, filed         Device," which issued Apr. 11, 1995 to Knuth, et al.; and
Aug. 16, 2016, which is a U.S. continuation patent appli- 10 U.S. Pat. No. 5,657,380 titled "Interactive Door Answering
cation of, and claims the benefit under U.S.C. § 120 to, U.S.      and Messaging Device with Speech Synthesis," which
patent application Ser. No. 15/237,222, filed Aug. 15, 2016,       issued to Mozer on Aug. 12, 1997. Nevertheless, a need
which is a U.S. continuation patent application of, and            remains for further improvement in such a system.
claims the benefit under U.S.C. § 120 to, U.S. patent
application Ser. No. 15/201,559, filed Jul. 4, 2016, which is 15                            SUMMARY
a U.S. continuation patent application of, and claims the
benefit under U.S.C. § 120 to, U.S. patent application Ser.            The present disclosure includes many aspects and fea-
No. 14/968,491, filed Dec. 14, 2015, which is a U.S.               tures. Moreover, while many aspects and features of the
continuation patent application of, and claims the benefit         present disclosure relate to, and are described in, the context
under U.S.C. § 120 to, U.S. patent application Ser. No. 20 of a system for receiving a person at an entrance, such as, an
14/962,749, filed Dec. 8, 2015, which is a continuation            entrance to a home or business, the present disclosure is not
patent application of U.S. patent application Ser. No.             limited to use only in such context and may be used and has
14/794,299, filed Jul. 8, 2015, which is a continuation of         applicability in other contexts as well.
U.S. patent application Ser. No. 14/670,044, filed Mar. 26,           In one aspect of the present disclosure, an audio-video
2015, which is a continuation patent application of U.S. 25 communication system comprises a wireless exterior mod-
patent application Ser. No. 14/338,525, filed Jul. 23, 2014,       ule located proximate an entrance, a computerized controller
and which is a U.S. continuation patent application of, and        running a software application and a remote peripheral
claims the benefit under U.S.C. § 120, U.S. patent applica-        device. The wireless exterior module includes a proximity
tion Ser. No. 13/453,100, filed Apr. 23, 2012, published as        sensor for detecting a person at the entrance, a video camera
U.S. patent application no. US 2012/0262581, now aban- 30 for recording an image of the person at the entrance, a
doned, and which the '100 application is a U.S. continuation       microphone for recording sound of the person at the
patent application of, and claims priority under 35 U.S.C. §       entrance, a speaker for playing audio to the person at the
120 to, U.S. patent application Ser. No. 11/929,464, filed         entrance, a transmitter for communicating sounds and
Oct. 30, 2007, now granted as U.S. Pat. No. 8,164,614, and         images of the person at the entrance, and a receiver for
which '464 application is a U.S. continuation patent appli- 35 receiving communications at the wireless exterior module.
cation of, and claims priority under 35 U.S.C. § 120 to, U.S.      The computerized controller is disposed in wireless elec-
patent application Ser. No. 11/618,615, filed Dec. 29, 2006,       tronic communication with the wireless exterior module via
which granted as U.S. Pat. No. 8,154,581, and which '615           the transmitter and the receiver of the wireless exterior
application is a U.S. continuation-in-part patent application      module. The computerized controller is configured to con-
of, and claims priority the under 35 U.S.C. § 120 to, U.S. 40 trol recording of communications with the wireless exterior
patent application Ser. No. 10/682,185, filed Oct. 9, 2003,        module and playback of such recording, and the software
published as U.S. patent application publication no. US            application includes a graphic user interface that enables a
2005/0285934 Al, and now granted as U.S. Pat. No. 7,193,           user to view images from the video camera communicated
644, which patent application is a nonprovisional patent           from the wireless exterior module. The remote peripheral
application of U.S. patent application Ser. No. 60/418,384, 45 device is configured to electronically communicate with the
filed on Oct. 15, 2002. Each of these patent applications,         computerized controller for viewing an image from the
patent application publications, and patent is hereby incor-       video camera communicated from the wireless exterior
porated herein by reference.                                       module.
                                                                      In a feature of the first aspect, the audio-video commu-
                       BACKGROUND                               50 nication system further comprises a second wireless exterior
                                                                   module located proximate an entrance, with the second
   There are numerous problems presently associated with           wireless exterior module having a proximity sensor for
receiving visitors at a home or office. When the resident of       detecting a person at the entrance, a video camera for
the home or occupant of the office (hereinafter generally          recording an image of the person at the entrance, a micro-
referred to as either resident or occupant) is absent, there is 55 phone for recording sound of the person at the entrance, a
often no message for the visitors, no means to leave an            speaker for playing audio to the person at the entrance, a
interactive message for the resident, and no means to ensure       transmitter for communicating sounds and images of the
that unwanted access is not obtained. Moreover, answering          person at the entrance, and a receiver for receiving commu-
the call of someone at a door of a dwelling can present            nications at the wireless exterior module. The computerized
certain security risks to an occupant therein. This situation 60 controller running the software application is further dis-
can be especially inconvenient when, for example, a deliv-         posed in wireless electronic communication with the second
ery or repair person arrives and the resident is not present.      wireless exterior module via the transmitter and the receiver
When the resident is present, on the other hand, there are         of the second wireless exterior module.
also problems associated with receiving visitors. Some                In another feature of this aspect, the remote peripheral
visitors may be unwelcome, for example, and it is often not 65 device is configured to remotely actuate the camera of the
evident that a visitor is a threat or an annoyance until after     wireless exterior module. In an additional feature, the
the door is open.                                                  graphic user interface enables a user to view streaming video



                          Copy provided by USPTO from the PIRS Image Database on 09-09-2020
         Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 18 of 28




                                                    US 10,200,660 B2
                              3                                                                   4
with the remote peripheral device. In yet another feature, the      with this feature, the recorded greetings are seasonal greet-
remote peripheral device comprises a cell phone. In still yet       ings. It is preferred that the recorded greeting includes audio
another feature, the remote peripheral device comprises a           and video.
video phone. In further features, the remote peripheral                In an additional feature, the method further comprises the
device comprises a computer and a personal digital assistant. 5 step of posting, by the user from a remote peripheral device,
   In an additional feature, the entrance comprises an              a video greeting for presentation to a first person at the
entrance of a business. In another additional feature, the          entrance. In further features, the wireless handheld device
entrance comprises an entrance of a residence. In a further         comprises a cell phone, a video phone, and a personal digital
feature, the wireless exterior module includes a display            assistant.
screen. In still a further feature, the wireless exterior module 10    In yet another feature, the entrance comprises an entrance
includes a keypad comprising a touch screen or a keyboard.          of a business. In still a further feature, the entrance com-
In yet a further feature, the wireless exterior module is           prises an entrance of a residence. In another feature, the
portable and includes a locking mechanism and an electrical         method further comprises the step of saving a recording of
receptacle for quickly attaching to a source of electricity. 15 the two-way audio-communications in a database for later
   In another feature, the wireless exterior module has a           playback. In yet another feature, the method further com-
portable energy source and is secured in a holster. In yet          prises transmitting, to a video display located proximate the
another feature, the computerized controller comprises a            entrance for presentation to the first person at the entrance,
personal computer. In still yet another feature, the comput-        video of the second person recorded using the wireless
erized controller is disposed in electronic communication 20 handheld device.
with a public switching telephone network (PSTN).                      In an additional feature, the transmitting includes com-
   In a further feature, the computerized controller is dis-        munications over the Internet. In further features, the trans-
posed in electronic communication with the Internet. In an          mitting includes communications over a cellular network
additional feature, the audio-video communication system            and over a satellite network. In yet another feature, the
further comprises an electronically actuated lock that is 25 method further comprises remotely actuating the camera
configured to be unlocked by the computerized controller. In        located proximate the entrance using the wireless handheld
another feature, the system further comprises a voice rec-          device. In still further features, the step of remotely actuat-
ognition system.                                                    ing the camera includes zooming an image of the first person
   In still a further feature, a transceiver includes the trans-    at the entrance and remotely moving the camera to change
mitter for communicating sounds and images of the person 30 the view of the camera.
at the entrance and the receiver for receiving communica-              In a third aspect of the present disclosure, a method for
tions at the wireless exterior module. In yet another feature,      receiving a person at an entrance comprises the steps of (a)
the computerized controller includes an image recognition           detecting, with a proximity sensor located proximate an
module for identifying at least one of faces, eyes, and             entrance, the presence of a person at the entrance; (b)
fingerprints.                                                    35 transmitting, to a computerized controller running a soft-
   In a second aspect of the present disclosure, a method for       ware application, video of the person at the entrance
two-way audio-video communications between a first per-             recorded using a camera located proximate the entrance; and
son at an entrance and a second person comprises the steps          (c) providing, with the application software running at the
of (a) detecting, with a proximity sensor located proximate         computerized controller, a graphic user interface to a remote
an entrance, the presence of a first person at the entrance; 40 peripheral device by which a user of the remote peripheral
and (b) providing real time audio-video communications              device may view the video of the person at the entrance.
between the first person at the entrance and a second person           In a feature of this aspect, the method further comprises
using a wireless handheld device. Step (b) is done by (i)           the step of saving, in accordance with the application
transmitting, to the wireless handheld device of the second         software running at the computerized controller, the video of
person, video of the first person at the entrance recorded 45 the person at the entrance in a database in association with
using a camera located proximate the entrance, (ii) trans-          a timestamp. In other features, the video is viewed using the
mitting, to the wireless handheld device of the second              remote peripheral device in real-time, viewed using the
person, audio of the first person at the entrance recorded          remote peripheral device after the person at the entrance has
using a microphone located proximate the entrance, and (iii)        left, and is streamed to the remote peripheral device.
transmitting, to a speaker located proximate the entrance for 50       In an additional feature, the method further comprises the
playing to the first person at the entrance, audio of the           step of transmitting, to the computerized controller running
second person recorded using the wireless handheld device.          the software application, audio of the person at the entrance
   In a feature of this aspect, the transmitting includes           recorded using a microphone located proximate the
wireless communications between both the camera and                 entrance; wherein the graphic user interface provided to the
microphone located proximate the entrance and a comput- 55 remote peripheral device further enables a user of the remote
erized controller running a software application including a        peripheral device to hear the audio of the person at the
graphic user interface by which the audio-video communi-            entrance. In another feature, the method further comprises
cations between the first person and the second person are          the step of playing a recorded greeting to the person at the
established. In another feature, the method further comprises       entrance upon the detection of the person at the entrance
the step of playing a recorded greeting to the first person at 60 with the proximity sensor.
the entrance upon the detection of the first person at the             In another feature, the method further comprises deter-
entrance with the proximity sensor. With regard to this             mining, by a user with the remote peripheral device, the
feature, the method further comprises determining, by a user        recorded greeting that is played through a graphical user
with a remote peripheral device, the recorded greeting that         interface. With regard to this feature, the recorded greeting
is played through a graphical user interface. With further 65 may be selected by the user from a plurality of recorded
regard to this feature, the recorded greeting is selected by the    greetings, the recorded greetings may be seasonal greetings,
user from a plurality of recorded greetings. It accordance          and the recorded greeting may include audio and video.



                          Copy provided by USPTO from the PIRS Image Database on 09-09-2020
         Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 19 of 28




                                                    US 10,200,660 B2
                              5                                                                    6
   In yet another feature, the method further comprises the          canned and live audio files, and review archived system
step of posting, by the user from the remote peripheral              events in the system of FIG. 6.
device, a video greeting for presentation to a person at the
entrance. In other features, the remote peripheral device                              DETAILED DESCRIPTION
comprises a cell phone, a video phone, a computer, and a 5
personal digital assistant. In still other features, the entrance       As a preliminary matter, it will readily be understood by
comprises an entrance of a business and an entrance of a             one  having ordinary skill in the relevant art ("Ordinary
residence.                                                           Artisan") that the present disclosure has broad utility and
   In still another feature, the method further comprises            application. Furthermore, any embodiment discussed and
                                                                  io identified as being "preferred" is considered to be part of a
remotely actuating the camera located proximate the
                                                                     best mode contemplated for carrying out the present disclo-
entrance using the remote peripheral device. In further
                                                                     sure. Other embodiments also may be discussed for addi-
features, the step of remotely actuating the camera includes         tional illustrative purposes in providing a full and enabling
zooming an image of the person at the entrance and remotely          disclosure of the present disclosure. Moreover, many
moving the camera to change the view of the camera.               15 embodiments, such as adaptations, variations, modifications,
   In addition to the aforementioned aspects and features of         and equivalent arrangements, will be implicitly disclosed by
the present disclosure, it should be noted that the present          the embodiments described herein and fall within the scope
disclosure further encompasses the various possible combi-           of the present disclosure.
nations of such aspects and features.                                   Accordingly, while the present disclosure is described
                                                                  20 herein in detail in relation to one or more embodiments, it is
       BRIEF DESCRIPTION OF THE DRAWINGS                             to be understood that this disclosure is illustrative and
                                                                     exemplary of the present disclosure, and is made merely for
   One or more preferred embodiments of the present dis-             the purposes of providing a full and enabling disclosure of
closure now will be described in detail with reference to the        the present disclosure. The detailed disclosure herein of one
accompanying drawings.                                            25 or more embodiments is not intended, nor is to be construed,
   FIG. 1 is a schematic diagram of a system in accordance           to limit the scope of patent protection afforded the present
with a preferred embodiment of the present disclosure.               disclosure, which scope is to be defined by the claims and
   FIG. 2 is a planar view of the font of a DVMS module of           the equivalents thereof. It is not intended that the scope of
the system of FIG. 1                                                 patent protection afforded the present disclosure be defined
   FIG. 3 is a planar view of the front of a DVMS transceiver 30 by reading into any claim a limitation found herein that does
of the system of FIG. 1.                                             not explicitly appear in the claim itself.
   FIG. 4 is a block diagram overview of a method in                    Thus, for example, any sequence(s) and/or temporal order
accordance with a preferred embodiment of the present                of steps of various processes or methods that are described
                                                                     herein are illustrative and not restrictive. Accordingly, it
disclosure.
                                                                  35 should be understood that, although steps of various pro-
   FIG. 5 a block diagram extension of the method of FIG.
                                                                     cesses or methods may be shown and described as being in
4.                                                                   a sequence or temporal order, the steps of any such processes
   FIG. 6 is a schematic diagram of a system in accordance           or methods are not limited to being carried out in any
with another preferred embodiment of the present disclo-             particular sequence or order, absent an indication otherwise.
sure.                                                             ao Indeed, the steps in such processes or methods generally
   FIG. 7 is a perspective view of the front of a wireless           may be carried out in various different sequences and orders
network camera of the system of FIG. 6.                              while still falling within the scope of the present disclosure.
   FIG. 8 is a side view of the wireless network camera of           Accordingly, it is intended that the scope of patent protection
FIG. 7.                                                              afforded the present disclosure is to be defined by the
   FIG. 9 is a perspective view of the rear of the wireless 45 appended claims rather than the description set forth herein.
network camera of FIG.                                                  Additionally, it is important to note that each term used
   FIG. 10 is a representative screen view of a wireless             herein refers to that which the Ordinary Artisan would
command center of the system of FIG. 6, wherein various              understand such term to mean based on the contextual use of
parameter settings for configuring, e.g., the audio, video,          such term herein. To the extent that the meaning of a term
server, and cell phone options are illustrated.                   50 used herein—as understood by the Ordinary Artisan based
   FIG. 11 is a screen view of the normal operating mode             on the contextual use of such term—differs in any way from
interface of the wireless command center of FIG. 10,                 any particular dictionary definition of such term, it is
wherein a user is able to dynamically control a wireless             intended that the meaning of the term as understood by the
network camera, view video images generated by the wire-             Ordinary Artisan should prevail.
less network camera, listen and send both pre-canned and 55             Furthermore, it is important to note that, as used herein,
live audio files, and review archived system events.                 "a" and "an" each generally denotes "at least one," but does
   FIG. 12 is a dialog box screen view of the text-to-voice          not exclude a plurality unless the contextual use dictates
synthesizer module of the wireless command center of FIG.            otherwise. Thus, reference to "a picnic basket having an
10.                                                                  apple" describes "a picnic basket having at least one apple"
   FIG. 13 is a dialog box screen view of the recorded voice 60 as well as "a picnic basket having apples." In contrast,
synthesizer module of the wireless command center of FIG.            reference to "a picnic basket having a single apple"
10.                                                                  describes "a picnic basket having only one apple."
   FIG. 14 is a planar view of the front of a wireless pocket           When used herein to join a list of items, "or" denotes "at
PC that is connected to a wireless network, wherein a user           least one of the items," but does not exclude a plurality of
of the wireless pocket PC is able to dynamically control the 65 items of the list. Thus, reference to "a picnic basket having
wireless network camera, view video images generated by              cheese or crackers" describes "a picnic basket having cheese
the wireless network camera, listen and send both pre-               without crackers", "a picnic basket having crackers without



                           Copy provided by USPTO from the FIRS Image Database on 09-09-2020
        Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 20 of 28




                                                   US 10,200,660 B2
                              7                                                                 8
cheese", and "a picnic basket having both cheese and                 The personal computer 80 preferably has a battery backup
crackers." Finally, when used herein to join a list of items,     as well as a means for detecting a loss in electrical power
"and" denotes "all of the items of the list." Thus, reference     such that, when electrical power is lost the battery backup
to "a picnic basket having cheese and crackers" describes "a      will provide sufficient operating time for the personal corn-
picnic basket having cheese, wherein the picnic basket          5 puter 80 to notify someone responsible for the maintenance
further has crackers," as well as describes "a picnic basket      of the system that there has been a loss of electricity.
having crackers, wherein the picnic basket further has            Notification of the loss of electricity can be important, since
cheese."                                                          the loss of electrical power can be an indication of a
   Referring now to the drawings, one or more preferred           burglary. Additionally, if there is no electricity, then appli-
                                                               10
embodiments of the present disclosure are next described.         ances, such as refrigerators, air conditioners, and heaters,
The following description of one or more preferred embodi-        cannot function and significant damage can results if the
ments is merely exemplary in nature and is in no way              electrical failure goes undetected for a substantial period of
intended to limit the disclosure, its applications, or uses.      time.
                                                               15
                                                                     The personal computer 80 runs a software application that
                    The System of FIG. 1                          includes a DVMS Database Application 82 and graphic user
                                                                  interfaces (GUIs). The personal computer 80, in accordance
   FIG. 1 is a schematic diagram of a system 100 in               with the software application, controls communication in the
accordance with a preferred embodiment of the present             system 100, coordinates multiple communication devices in
disclosure. For purposes of providing an enabling descrip- 20 the system 100, and is used to define responses to prompts
tion, the system 100 is described in the context of a door        and events in the system 100. The DVMS Database Appli-
answering system for receiving a person at a home or office       cation 82 and its uses are described in greater detail below.
and is capable of controlling access to the home or office. In       The system 100 further includes a wireless router 42
FIG. 1, the exterior of the home or office is differentiated      located in the interior. The wireless router 42 in FIG. 1 is
from the interior by demarcation line 115, which represents 25 represented as being separate from the personal computer
a wall or other similar structure. The wall 115 includes an       80, however, the wireless router 42 could alternatively form
entrance in the form of a door 114 and an electronically          part of the personal computer 80. The wireless router 42 is
actuated lock 116 for selectively locking and unlocking the       used to establish a wireless network and is disposed in
door 114.                                                         electronic communication with the personal computer 80.
   A computerized controller in the form of a personal 30            The system 100 also includes a DVMS module 10 located
computer 80 is disposed in the interior and is configured to      on the exterior of the home or office proximate the door 114.
selectively actuate the lock 116. The personal computer 80        The DVMS module 10 is configured for use in the exterior
preferably includes a DVD-R/W 84, a CD-ROM R/W 92,                of the home or office, which may include outdoor use in
and a hard drive 86. One or more of these components              external residential or commercial locations. The DVMS
84,92,86 of the personal computer 80 preferably are utilized 35 module 10 is disposed in wireless communication with the
for recording video and audio communications that are             wireless network, including the personal computer 80, via
transmitted to and from the DVMS module 10 (described in          the wireless router 42.
further detail below) and for playing video and audio                With reference to FIG. 2, the DVMS module 10 prefer-
communications that are stored via the personal computer          ably includes: a video camera 22; speakers 12; a proximity
80.                                                            40 sensor 26; a microphone 20; an LCD display 16; a quick
   The personal computer 80 also may include a voice              connect electrical receptacle 24; and a radiofrequency
generator 90 for use in generating prompts, which either          receiver/transmitter represented by antenna 18. The prox-
exists as pre-recorded messages or are generated by a voice       imity sensor 26 activates the camera 22 upon detection of
synthesizer. Each of these components 84,92,86,90 of the          movement, which in turn relays an image or streaming video
personal computer 80 may be separately disposed from the 45 to the personal computer 80 where it is saved by the personal
personal computer and connected, for example, by a switch         computer 80 in a database in association with a timestamp.
88, or may form part of the personal computer 80 and be           Operation of the system is described in further detail below.
disposed in electronic communication with a bus of the               The DVMS module 10 optionally includes a small por-
personal computer 80 within the housing thereof.                  table energy source, such as a battery that is rechargeable via
   A speaker 44 is disposed in electronic communication so the quick connect electrical receptacle 24, for portable use as
with the personal computer 80. The speaker 44 is not shown        well as for use in the event of a power failure.
as being wireless, but could be. Moreover, one speaker 44 is         The LCD display 16 screen preferably is a low energy
shown, but additional speakers could be used in the system        screen reducing energy consumption. The LCD display 16
100. Furthermore, speaker 44 in FIG. 1 is represented as          preferably comprises a touch screen and can be used to send
being separate from the personal computer 80, however, the 55 and receive text similar to a keypad. Alternatively, or in
speaker 44 could alternatively form part of the personal          addition thereto, the DVMS module 10 includes a keypad
computer 80.                                                      14. In either case, the DVMS module 10 enables text
   The personal computer 80 preferably is disposed in elec-       messaging by a person at the exterior, which in turn enables
tronic communication with the Internet. The connection            a private non-audible conversation to be had and eliminates
with the Internet preferably is accomplished by a broadband 60 risks of eavesdropping by a passerby.
connection such as a connection 81 provided by a satellite           The DVMS module 10 also includes a locking mechanism
modem, a DSL model, or a cable modem, or any combina-             28 for receipt in a mounting holster (not shown). The locking
tion thereof.                                                     mechanism 28 enables the DVMS module 10 to be installed
   The personal computer 80 also preferably is connected to       securely wherever holstered, or to be moved to some other
a public switching telephone network (PSTN) 70, which 65 remote location, as desired. The DVMS module 10 thus is
enables communication by and with the personal computer           portable, much like a cell phone, and can be securely
80 via standard telephone lines.                                  mounted and quickly connected to an electrical source.



                          Copy provided by USPTO from the PIRS Image Database on 09-09-2020
         Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 21 of 28




                                                     US 10,200,660 B2
                               9                                                                      10
    It is anticipated that there could be multiple entrances to           "Momma"; passwords to access the software application;
the home or office and, similarly, multiple DVMS modules                  access codes to actuate the electronic lock controlled by the
 similar to DVMS module 10 of FIG. 2 could be utilized,                   computerized controller; a number or other identifier that
 each disposed in wireless communication with the wireless                corresponds to an occupant's name; and at least one tele-
network via the wireless router 42.                                       phone number by which an occupant can be reached. The
    The system optional includes one or more DVMS trans-                  administrator also preferably defines'a preferred hierarchy of
 ceivers 60. The DVMS transceivers 60 is configured for use               storage of audio and video data, the location and number of
 in the interior of the home or office. As illustrated in FIG. 1,         backup devices, and whether replications of the database are
a DVMS transceivers 60 may be disposed in wireless                        to be kept.
 communication with the wireless network, including the             to       Additionally, when setting up the software application,
personal computer 80, and the DVMS module 10, via the                    the administrator chooses, inter alia: a prompt for greeting a
wireless router 42. Additionally or alternatively, a DVMS                visitor; chooses an announcement that is to be given over a
transceivers 60 may be configured to wirelessly communi-                  speaker within the interior when a visitor arrives; a prompt
cate directly with the DVMS module 10, thus bypassing                     for requesting information from a visitor; a request instruct-
communications through the wireless router 42.                      ts         a visitor as to their choices in leaving a message or
    With reference to FIG. 3, each DVMS transceiver 60 is                 contacting a declared user; and the action that is to be
portable and, like the DVMS module 10, the DVMS trans-                    performed by the computerized controller based on the input
ceiver 60 communicates by short-range radiofrequency                     by the visitor.
transmissions. The DVMS transceiver 60 includes: speakers                    The administrator also tailors the security/premise moni-
62; a microphone 63; an LCD display 66; a quick connect                  toring response by, inter alia: designating telephone numbers
electrical receptacle 65; and a radiofrequency receiver/                 that the computerized controller calls when, for example,
transmitter represented by antenna 68. The DVMS trans-                   there is a loss of power; and designating telephone emer-
ceiver 60 optionally includes a small portable energy source,            gency numbers (e.g., telephone numbers for the police, the
such as a battery that is rechargeable via the quick connect             fire department, relatives, private security companies) that
electrical receptacle 65, for portable use as well as for use in    25   the computerized controller calls when an emergency is
the event of a power failure. The DVMS transceiver 60                    detected. The computerized controller also conducts self
further includes a mute switch 61, which cuts-off the micro-             checks to confirm that all the components of the system are
phone 63, thus assuring a user of the DVMS transceiver 60                operational and keeps a log of the self checks, and the
that a visitor can be monitored using the DVMS transceiver               computerized controller preferably calls one or more desig-
60 without inadvertently sending an audible signal from the         30   nated numbers when a self check indicates a failure or
user.                                                                    otherwise improper operation.
    The LCD display 66 screen preferably is a low energy                    The software application also can be configured to play
screen reducing energy consumption. The LCD display 66                   background music or videos at different times of the year
preferably comprises a touch screen and can be used is used              and/or different times of the day to reflect seasonal holidays,
to send and receive text similar to a keypad. Alternatively, or     35   birthdays, and events. For instance, on Halloween the
in addition thereto, the DVMS transceiver 60 includes a                  administrator may wish to have scary music and howls
keypad 64. In either case, the DVMS module 60 enables text               issuing from the DVMS module for receiving a person at
messaging by a user of the DVMS transceiver 60 with a                    that time. Furthermore, utilizing the computerized control-
person at the exterior using the DVMS module 10, which in                ler, the administrator can choose to use default prompts for
turn enables a private non-audible conversation to be had           40   interacting with a visitor or create customized prompts.
and eliminates risks of eavesdropping by a passerby.                        As hardware is added, such as the number of the DVMS
    The system 100 further includes one or more remote                   modules and DVMS transceivers, the administrator can
peripheral devices. Such devices generally include video                 update both the network to include the additional devices
phones 72; in-car communication systems such as the well                 and the computerized controller to accommodate the addi-
known ONSTAR system 74 currently found in GM cars;                  45   tional devices.
telephones 76; cell phones 77; personal computers 78;                       The software application also is configured to send voice,
smartphones/personal digital assistants (PDAs) 79; and                   text, and video messages via email. The administrator can
other similar communication devices. Each remote periph-                 further set up redundant subsystems of the system 100.
eral device is configured for electronic communication with                 The system 100, in use, enables secure and effective
the personal computer 80 via at least the PSTN connection           so   monitoring and interacting with a visitor at a residence or
70 or the broadband connection 81.                                       business, including, inter alia: the detection of the presence
   As mentioned above, the personal computer 80 runs a                   of a visitor at the exterior of the home or office via the
software application that includes a DVMS Database Appli-                proximity sensor 26, the interactive communication with the
cation 82 and graphic user interfaces (GUIs). The software               visitor, whether an occupant is present or absent from the
application is configured and maintained by an administra-          55   home or office, the enablement of automated entry into the
tor, who defines users thereof. The users in the system 100              home or office by the visitor, and personalization of the
are referred to as "occupants" reflecting their relation to the          process of receiving a visitor.
home or office. '                                                           An exemplary method of use in the system 100 includes
    Preferably, the occupants have various levels of access to           greeting and communicating with visitors of a business or
the software application, depending on the privileges set by        60   residence. In accordance with the method, the presence of a
the administrator. The administrator may also set a level of             visitor is detected via the proximity sensor 26 of the DVMS
security under which the system is to operate, particularly              module 10, where the DVMS module 10 is mounted at or
with respect to connections made using remote peripheral                 near an entrance to the business or residence. Upon the
devices.                                                                 detection of the visitor by the proximity sensor 26, a
   Other examples of configuration settings of the software         65   message is communicated to the personal computer 80 from
application that are determined by the administrator include:            the DVMS module 10 indicating the detection of a visitor at
aliases for a declared occupant such as, e.g., "Daddy" or                the entrance. A recording is actuated by the personal com-



                           Copy provided by USPTO from the PIRS Image Database on 09-09-2020
         Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 22 of 28




                                                    US 10,200,660 B2
                             11                                                                      12
puter 80, and the recording is stored in a computer-readable              If the proximity sensor 26 indicates that there is another
medium such as a database along with a beginning time-                 visitor, the method cycles back to the greeting step.
stamp. The arrival of a visitor is broadcast over a speaker               If the system has an electronically actuated lock, then the
within the home or office, such as speaker 44. An occupant             method also may include the steps of checking the number
can view the visitor on a display on the DVMS transceiver         5    entered by the visitor to determine if it is a valid access code.
60 or on a display of the personal computer 80, and the                The electronically actuated lock may be unlocked by enter-
occupant can initiate a conversation at any time. The DVMS             ing an access code either at the DVMS module 10 or
module 10 issues a greeting to the visitor and instructs the           remotely therefrom. If the number is valid, then the lock is
visitor to select a number from the keypad 14 of the DVMS              actuated, and if the number is not valid, then a prompt is
module 10 in order to designate the occupant being visited.       10   made requested that the code be re-entered. Optionally, the
The entered number is communicated from the DVMS                       prompt may further request a number be entered that cor-
module 10 to the personal computer 80, where the software              responds to one of the occupants if assistance is needed and,
application confirms that the number corresponds to an                 if an occupant is selected, then calling the selected occupant.
occupant "y" who is "officially" present. An error message             The method also may include tracking how many times the
is generated if no individual corresponds to the number           15   wrong code is entered; checking if the maximum allowed
entered by the visitor. If no individual corresponds to the            number of wrong entries have been made; and, when the
number entered by the visitor, then the visitor is prompted to         maximum number of wrong entries is reached, either auto-
select and press another number on the keypad 14 again                 matically calling a designated party and/or removing access
designating the occupant being visited. The method then                privileges.
lists the choices again.                                          20      An occupant preferably has the option of remotely enter-
    While this is going on, the door may be answered at any            ing the access code, thereby actuating the electronically
time, thereby resetting the software application to look for           actuated lock, or instructing the GUI database application to
another visitor. The software application keeps track of the           go to a new high security level, wherein the lock cannot be
number of times a wrong number is entered and can generate             accessed and notifying the visitor that the access code is not
a variety of responses to pranks, including calling the police,   25   operational.
issuing warnings and/or a loud noise, or just thanking the                In the method, upon the entering of a valid access code
visitor and asking him to return another time.                         assigned to a declared occupant, the software application
    If appropriate, when the number designated by the visitor          optionally notifies the administrator or his designated rep-
matches an occupant who is officially on the home or office,           resentative that the declared occupant has now entered the
the speaker broadcasts that the visitor is here to see occupant   30   home or office. The administrator would know who the
"y". Occupant "y" can signal the personal computer 80 to               individual should be. The administrator thus can confirm, by
take a message, or occupant "y" may choose to use the                  remotely viewing the recorded video, that the actual person
DVMS transceiver 60 to speak directly with the visitor, or             who entered the access code is the declared occupant, and/or
occupant "y" can answer the door.                                      make a follow-up telephone call to the home or office. The
    If appropriate, the DVMS module 10 issues a prompt            35   system 100 also provides the options of allowing the visitor
stating that occupant "y" is not available and asks the visitor        to converse with the occupant, leaving a message, or calling
if they wish to speak to occupant "y" or to leave a message.           a remote peripheral device for communication with the
    If appropriate, at any time the software application can           occupant when he is either not present or is unavailable. The
initiate a call to occupant "y" via a remote peripheral device         entrance is recorded and time stamped for sorting or viewing
for communication between occupant "y" and the visitor,           ao   either in real time or at a later date.
and the software application can record both sides of the                 The system 100 further enables the administrator or a
conversation between occupant "y" and the visitor. The                 declared occupant to, at any time, to turn on a camera and
occupant can view the visitor or initiate a conversation, as           view images, access the recorded the video images, or post
the occupant desires. A visitor never knows where the                  a video image from a remote peripheral device to comput-
occupant is, unless the occupant tells the visitor of the         45   erized controller including associated components.
occupant's location. A visitor also never knows if the                    The system 100 preferably is inherently extensible in both
occupant can be contacted, or if the occupant has just                 form and function and is designed so that the system can be
instructed the application to take a message. Using the                expanded to include multiple peripheral devices, both in
method the conversation or messages can be relayed to the              direct and indirect communication with the computerized
selected occupant without the visitor ever knowing where          50   controller. Due to the use of the computerized controller and
the location of the occupant. Only the occupant can disclose           its interconnectivity, the disclosed system 100 can be con-
such location to the visitor as desired.                               figured to accommodate communications having a range of
    If the visitor elects to leave a message, then the method          complexity.
prompts the visitor to begin his message and then, option-                As will be apparent from the foregoing, the system 100
ally, offers him a chance to review and approve his message.      55   provides an audio-video communication and answering sys-
The message or call is stored in computer readable medium,             tem that provides real time communication between an
such as database, by the personal computer 80 in association           exterior of a business or residence and an interior of the
with a beginning timestamp and an ending timestamp along               business or residence as well as a location remotely located
with the occupant's mailbox number. At the end of the call             to the business or residence.
or message, the software application can issue a closing          60      As will be apparent from the foregoing, the system 100
statement and return to background music, if programmed to             provides an audio-video communication and answering sys-
do so.                                                                 tem that provides real time communication between two or
    When the visitor departs, and is out of the range of the           more rooms at a home or office and a remote location.
proximity sensor 26, all recording is stopped and saved in                As will be apparent from the foregoing, the system 100
the database record, along with an ending timestamp. The          65   provides an audio-video communication and answering sys-
occupant "y" can selectively sort to view the entire recorded          tem that provides the ability to leave messages at a central-
visit, or just the message.                                            ized location from a local or remote location.



                          Copy provided by USPTO from the FIRS Image Database on 09-09-2020
         Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 23 of 28




                                                    US 10,200,660 B2
                             13                                                                   14
   In addition to the foregoing description of a method, FIG.       personal computer 240 and be disposed in electronic com-
4 shows a block diagram illustrating an example of the use          munication with a bus of the personal computer 240 within
of a system of the present disclosure as a door answering and       the housing thereof. A speaker 248 is disposed in electronic
messaging system at a residence. Furthermore, FIG. 5 shows          communication with the personal computer 240. Moreover,
a block diagram illustrating an example of the use of a 5 one speaker 248 is shown, but additional speakers could be
system of the present disclosure as a door answering and            used in the system 2100. Furthermore, speaker 248 in FIG.
messaging system at a residence, wherein the system                 6 is represented as being separate from the personal com-
includes an electronically actuated lock. In the example, an        puter 240, however, the speaker 248 could alternatively form
occupant is attempting to gain access to the home or office.        part of the personal computer 240.
   As will now be apparent, systems in accordance with the 10          The personal computer 240 preferably is disposed in
present disclosure achieve one or more of the foregoing             electronic communication with the Internet. The connection
benefits and features yet remain intuitive and easy to use.
                                                                    with the Internet preferably is provided by a broadband
   In addition to the foregoing, it further is anticipated that,
in certain deployments of the present disclosure, voice             connection through, for example, a wireless router 250.
                                                                                                     may be accomplished by a
recognition would be useful, particularly when the system 15 Such broadband connection
enables access to a home or office. Voice recognition adds          satellite modem,   a DSL   model,   or a cable modem, or any
another layer of security, and can be used to facilitate those      combination thereof. The personal computer 240 also pref-
individuals who are unable to press a keypad. Similarly,            erably is connected to a public switching telephone network
image recognition of faces, eyes and fingerprints can also be       (PSTN) 70, which enables communication by and with the
included in the system for authentication, security, and         20 personal   computer 240 via standard telephone lines.
access. The software application thus alternatively utilizes           The personal computer 240 preferably has a battery
voice recognition and/or image recognition.                         backup as well as a means for detecting a loss in electrical
   Furthermore, while no camera is shown located within the         power such that, when electrical power is lost the battery
home or office, any number of cameras could be utilized on          backup will provide sufficient operating time for the per-
the interior.                                                    25 sonal computer 240 to notify someone responsible for the
   It will also be appreciated that a business may be a tenant      maintenance of the system that there has been a loss of
located within a building shared by other businesses. A             electricity. Notification of the loss of electricity can be
DVMS module for the business thus would be utilized on the          important, since the loss of electrical power can be an
exterior of the business, i.e., at the "front door" of the          indication of a burglary. Additionally, if there is no electric-
business, which would be located within the interior of the 30 ity, then appliances, such as refrigerators, air conditioners,
common building.                                                    and heaters, cannot function and significant damage can
   In variations of systems of the present disclosure, it           results if the electrical failure goes undetected for a sub-
should further be noted that one or more devices having the         stantial period of time.
functionality of DVMS modules could be utilized in the                 With regard to the wireless router 250, it is represented as
interior for securing entrance to a room or group of rooms. 35 being separate from the personal computer 240, however,
                                                                    the wireless router 42 could alternatively form part of the
                     The System of FIG. 6                           personal computer 240. The wireless router 42 is used, inter
                                                                    alia, to establish a wireless network and is disposed in
   FIG. 6 is a schematic diagram of a system 2100 in                electronic communication with the personal computer 240.
accordance with another preferred embodiment of the pres- 40 The router 250 is Wi-Fi compliant, and operates using a
ent disclosure. The system 2100 includes: a local area              standardized protocol such as, for example, 802.11(b) and/or
network 2200; a wireless digital camera 210; and a com-             802.11(g).
puterized controller in the form of a personal computer 240            The wireless router 250 facilitates two-way communica-
(identified as the "Wireless Command Computer" in FIG. 6).          tion over the local area network 2200 among the member
The lines indicate communications between member 45 devices and components of the wireless network 2200.
devices and components of the system 2100 and such                  Furthermore, the wireless router 250 preferably is disposed
communications may be wired, wireless, or a combination             in electronic communication with the Internet and facilitates
of both wired and wireless. For purposes of providing an            two-way communication between the member devices and
enabling description, the system 2100 is described in the           components of the wireless network 2200 and remote
context of a door answering system for receiving a person at so devices communicating over the Internet. Such remote
a home or office and is capable of controlling access to the        devices generally include video phones 275; in-car commu-
home or office. In FIG. 6, the exterior of the home or office       nication systems, such as the well known ONSTAR system
is differentiated from the interior by a wall 2112 or other         274 currently found in GM cars; telephones 276; cell phones
similar structure. The wall 2112 includes an entrance in the        277; personal computers 278; smartphones/personal digital
form of a door 2116 and an electronically actuated lock 2114 55 assistants (PDAs) 279; and other similar communication
for selectively locking and unlocking the door 2116.                devices. Each remote device preferably is configured for
   The personal computer 240 is disposed in the interior and        electronic communication with one or more of the member
is configured to' selectively actuate the lock 2114. The            devices and components of the wireless network 2200 via at
personal computer 240 includes one or more components               least the PSTN connection 270 or a broadband Internet
utilized for recording video and audio communications and 60 connection. Additionally, a remote device may be configured
for playing video and audio communications. The personal            to communicate with one or more of the member devices
computer 240 also may include a voice generator for use in          and components of the wireless network 2200 via direct
generating prompts, which either exists as pre-recorded             wireless communications with the wireless router 250 when
messages or is generated by a voice synthesizer. Each of            such remote device is within communications range of the
these components of the personal computer 240 may be 65 wireless router 250. Such direct wireless communications
separately disposed from the personal computer and con-             with the wireless router 250 is illustrated with the cell phone
nected, for example, by a switch, or may form part of the           277 in FIG. 6.



                          Copy provided by USPTO from the PIRS Image Database on 09-09-2020
       Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 24 of 28




                                                   US 10,200,660 B2
                             15                                                                    16
   The wireless command computer includes a digital video            such as a .wav file or an MP3 file, that is transmitted along
system application ("DVS App") 242 and a monitoring                  with the video as an audio file. This camera 210 preferably
application 244. The DVS App 242 provides a set of                   has a splash resistant body 225, a lens cover 238 over lens
customizable operating parameters for the wireless digital           216, and a wireless transceiver for audio 2-way audio
camera 210. The set of digital video operating parameters          5 communication. Furthermore, this camera 210 can pan, tilt,
may include parameters selected from the group of: a default         or move to a pre-set position. The camera 210 includes a
camera position; a number of frames per second; sensitivity          motion sensor that triggers video recording with surveillance
and threshold of a motion sensor; length of a session;               image quality, refreshing its image 30 frames per second,
frequency of motion detection; and sensitivity and threshold         and includes a charge coupled device sensor to compensate
of the motion detector. These parameters are conveyed to the      fo for low light conditions. Communications via the wireless
camera operation application, discussed in further detail            camera 210 also preferably are encrypted. The splash resis-
below. The monitoring application 244 includes a camera              tant body 225 allows the camera 210 to be used indoors or
control screen that displays the camera webpage; and an              outdoors. The camera 210 also supports IPv6 (Internet
operating screen that displays a set of operating parameters.        Protocol Version 6). The audio feature of the camera 210
The set of operating parameters may include parameters            15 uses a Java applet that is installed during the installation. The
selected from the group of: a card file for cross-referencing        camera 210 has a memory card 222 that is protected by a
MAC ID'S with cameras and pocket PCs on the wireless                 sealing door 224, a proximity detector or motion sensor 220,
network; paths for logging and archiving files received from         a microphone 218, a power input 226, an external micro-
the camera; camera webpage addresses; email addresses for            phone port 230, a LAN port 236, and a speaker port 232. The
users; telephone numbers for cell phones; a designated            20 illustrated camera 210 has four mounting legs 234 and a
greeting when a motion sensor is triggered; and security             mounting stand hole 235. The antenna 214 projects from the
parameters. The monitoring application 244 further includes          rear of the camera. A suitable wireless digital camera that
an audio library screen that displays the contents of a library      has weather resistance is the camera currently sold in the
of pre-recorded audio files. Typically, at least one pre-            United States by Panasonic under the part number BB-
recorded audio file is a greeting audio file. In the context of   zs
the system 2100, the audio file can be sent over the local area         Every camera in the system 2100 preferably can be
network 2200, and can include, for instance, sounds, music,          uniquely identified by a media access control (MAC)
voice recordings, synthesized noises, and the like. The              address that enables the personal computer 240, and each
means of generating an audio file can be a microphone that           device in the system 2100 having a web browser, such as,
feeds to an AID converter, which creates a digital audio file,    30 e.g., a Windows Internet Explorer browser, or a Firefox
such as a way file or MP3 file, or a voice synthesized digital       browser, to be in wireless communication with camera 210
audio file. The monitoring application 244 generally                 through the wireless router 250. While only one camera 210
includes a means of generating an audio file, and a command          is shown in FIG. 6, multiple cameras can be included in the
computer website that provides a command webpage with                system 2100, each with its own unique website accessible by
graphic controls for reviewing archived files. The monitor-       35 multiple devices in the system 2100 having Internet brows-
ing application can further include a set of monitoring              ers. In addition to displaying the video and audio on the
parameters that define the criteria for keeping or deleting a        camera's webpage, the website application 246 of the cam-
video file in memory, wherein the criteria includes available        era 210 displays graphic controls for actuating the camera
memory on system, age of file, and priority. The monitoring          210, such as panning right and left, up and down, zoom in
application also can further include an option to designate       40 and zoom out, and adjustments for the amount of ambient
that the digital camera transmit video and audio data to more        light. These controls are illustrated in FIG. 11.
than one member device of the wireless network, and/or to               As previously stated, the camera 210 has a motion sensor
split up audio and video data to two or more member                  220 for detecting the presence of a person or a moving object
devices. This feature is desirable if, for instance, it is           with an adjustable level of sensitivity and a trigger threshold
preferred that either audio or video not be sent, or if a         45 for initiating video recording, and, optionally issuing a
network member device—for instance a cell phone—is not               verbal response, such as a greeting. The verbal response is
configured to process both audio and video data. The moni-           an audio file, which can reside in the camera's memory as
toring application 244 also can include settings for notifying       well as in the personal computer, in which case the verbal
one or more designated individuals or a security service if an       response can be transmitted, via the local area network 2200,
alarm is activated or if a predetermined condition is other-      50 to the camera 210. The camera 210 typically has a pre-set or
wise detected by a sensor. Such sensors may include, for             default position, which can be static or dynamic. For
example, smoke detectors, carbon monoxide detectors, laser           instance, the camera 210 can be programmed to pan back
beam detectors, broken window detectors, temperature                 and forth through a pre-set cycle or to zoom in and out, or
detectors, radiation detectors, radon detectors, open window,        any combination thereof. The motion sensor 220 has param-
door detectors, or a combination thereof. Moreover, such          55 eters for setting the sensitivity and a trigger threshold for
sensors may communicate via the local area network 2200.             initiating video recording. Upon initiation, the camera auto-
   The system 2100 includes a wireless digital camera 210            matically starts recording video, which is displayed on the
located on the exterior of the home or office proximate the          camera webpage in the form of video images, typically in
door 2116. The wireless digital camera 210 includes a                serial form. The recording further can be transmitted to the
website application 246 and a camera operation application        60 personal computer 240 for saving for later viewing. In an
247. The wireless digital camera 210 is shown in further             alternative embodiment, the camera does not include a
detail in FIGS. 7-9. The wireless digital camera 210 pref-           motion sensor 220 in the form of an additional piece of
erably creates a series of images that are stored as a series        hardware but, instead, detects motion via a software appli-
of jpeg files which are displayed on a webpage of a website          cation that analyzes the video images. In this alternative, the
application 246 that is unique to a given camera 210. The         65 camera 210 records images on a routine basis and, when
camera 210 also includes a microphone 218, and the sound             motion is detected, a video recording is initiated and a verbal
recorded by the microphone is digitized as an audio file,            response optionally is provided. Such software can be



                           Copy provided by USPTO from the PIRS Image Database on 09-09-2020
         Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 25 of 28




                                                     US 10,200,660 B2
                              17                                                                      18
 executed at the personal computer 210 or can be executed at            "creek.wavn 2208 b and "dracwelcome.wav" 2208 c, each
 the camera 210 and form part of the camera application 247.             of which will be triggered depending on the time of day.
    The website application 246 of the digital camera 210                Pairs of boxes 2210 a are set from 7 to 12, text boxes 2210
 provides a webpage with graphic controls for operating the              b are set from 13 to 17, and text boxes 2210 c are set from
 camera and a viewing area for viewing video images. When          5    18 to 6. At 13 hours, or 1 PM, the greeting switches from
 activate for recording the camera 210 provides digital video           "cats.wav" 2208 a to "creek.wavfl 2208 b, and at 6 PM the
images that are displayed on the webpage. The camera 210                 greeting switches from "creek.wav" 2208b to "dracwel-
can be activated manually or self-activated by the motion                come.wav" 2208 c. As will be discussed below, additional
sensor 220 that detects the presence of a person or a moving             options also exist for playing the audio files.
object. The motion sensor 220 has an adjustable level of           10       As shown in FIG. 11, the camera's webpage is incorpo-
sensitivity and a trigger threshold for initiating video record-         rated as a screen in the monitoring application 244 of the
ing. The camera 210 has a memory cache for saving a                     wireless command computer 240. In the screenshot of the
designated number or series of transmitted video images.                monitoring application 2300 of FIG. 11, the lower main
Typically, when activated for video recording, the camera               screen 2301 displays the camera webpage. The camera
also activates audio recording, which provides audio files on      15   webpage is comprised of the streaming video images 2301,
the webpage generated by the digital camera's microphone                an icon 2322 for taking a snapshot, an icon 2323 enabling
218. The camera 210 also includes means including the                   the user to talk via the camera using the command comput-
speaker 218 for playing received audio files.                           er's microphone, an icon 2324 enabling the user to hear
    Referring to FIG. 10, the screen 2200 for setting the               sound picked up by the camera's microphone 218, and icon
parameters of the DVS application 242 is illustrated. Com-         20   2325 enabling the user to zoom in and out. Additionally the
munications over the local area network 2200 between the                webpage has graphic controls for remotely positioning the
camera 210 and command computer 240 are established                     camera, adjusting brightness and automatic panning. The
using a MAC address of the camera 210 and/or an IP address              cross-shaped icon on the side has left arrow 2319 for turning
2224 for the camera. The default port 2226 for communi-                 the lens left, a right arrow 2317 for turning the lens right, an
cations is 80. The camera 210 recognizes an encrypted              25   up arrow 2318 for turning the lens up, a down arrow 2320
usemame and password 2202. The DVS application 242                      for turning the lens down, and a center button 2321, which
encrypts the usemame 2224 and the password 2222, using                  returns the camera to its default position. On the bottom of
the generator 2203, resulting in the encrypted version 2202.            the webpage is an icon 2310 a for increasing the brightness
The hierarchical structure of the member devices of the                 when the light is low, and icon 2310 b for decreasing the
wireless network is defined in 2220, 2219 and 2205. The            30   brightness when the light is high. Icon 2312 sets the bright-
command computer 240 designated is named "Server", as                   ness to the default position, and icon 2316 is a reset button
shown in the Username textbox 2221. The client port for                 that returns all parameters to the factory settings. The
uploading audio files 2219 is given as port 5999. An                    camera automatically pans back and forth when button 2313
example of a client is a pocket PC 260 or cell phone 277                is clicked, and pans up and down when button 2315 is
having a web browser. The listener port 2205 for down              35   clicked. Panning is stopped by re-clicking the pan icons. The
loading audio files is port 5998. The camera 210 has access             double curved arrow icon 2316 refreshes the camera con-
to the audio files in a network-shared folder having a                  trols. The audio library screen 2330 contains a list of all the
designated path 2220. When a greeting/verbal response is                currently recorded audio files. A scroll bar 2331 enables the
triggered by the motion sensor 220, the file is read from the           user to quickly move down the list. To play a selection, a file
shared folder 2220. Audio files received by the command            40   is selected with the cursor, and then arrow icon 2332 is
computer 240 from the camera 210 are saved in the audio                 clicked. The check icon 2333 designates a file as a greeting/
capture folder 2218. The received audio files can be                    verbal response file. The square icon 2334 is the stop button,
accessed by the client, pocket PC 260, or cell phone 277, as            the plus icon 2335 initiates a module for adding a new audio
well as the command computer 240. The door reset time                   file, the X icon 2336 deletes a selected audio file, the double
2216 is a parameter that designates the length of time in          45   arrow icon 2337 causes all checked audio files to be played
seconds that must pass after the motion sensor 220 no longer            in random order, and the icon 2338 is a reset button. The top
detects a visitor before a recording is stopped. The door               screen 2308 contains a number of options, including starting
audio record timer 2212 is the length of a visitor's message            and running the DVMS service. Large button 2341 turns the
in seconds. The default video archived frames 2209 is the               program off when clicked, and on when clicked again.
number of images or frames that are saved as an archived           so   Clicking on the lock icon 2342 actuates the door lock.
file. The archived video file 2216 can be played back at                Screen 2343 contains information about what is occurring at
various speeds. The archived video loop frame rate 2216 is              the camera, and other system performance information.
in frames per millisecond. Recall that the camera is capable            Drop down icon 2344 opens a dialog box mapping all the
of generating 30 frames, or 30,000 frames per millisecond.              sounds and multimedia properties. Drop list icon 2345
This feature 2216 allows the video to be slowed down. If the       55   displays a list of input devices, such as the microphone on
administrator wishes to cut off archiving audio files, the              the command computer 240, when talking directly to the
administrator can select this in box 2213. If the administrator         camera 210, which needs to be selected to conduct real time
wishes to cut off archiving video files, the administrator can          conversations. The connected devices screen 2351 displays
select this in box 2209. The audio files can be turned off              a list of the wireless network deices, and whether they are
completely by using the audio playback parameter 2215.             60   currently available. The archives button 2346 activates a
The DVS application 242 can be set to send a message to a               screen that lists all the archived video and audio files, and a
cell phone or another computer. The phone email trigger                 timestamp for when they were created. The options button
2207 sets this parameter, and the email address is entered              2347 activates the DVS screen 2200 for configuring the
into phone email address parameter 2207. The DVS enables                application.
different greetings/verbal responses to issue depending on         65      The camera has a software package that is run when
pre-set criteria. The time of day is one criterion. As shown            initializing a new or an addition camera, where communi-
in FIG. 10, there are three audio files: "cats.wav" 2208 a,             cation is established using the MAC address and the sub-



                          Copy provided by USPTO from the PIRS Image Database on 09-09-2020
        Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 26 of 28




                                                    US 10,200,660 B2
                             19                                                                      20
sequent assignment of an IP address. Clicking the camera               visitor converse with an occupant, leave a message, or
button 2348 starts that software. The about button 2349 has            contact a remote device for communication with a member
general information about the version of the DVMS system               of the network that is offsite; the system 2100 enables a
and contact information. The status button 2350 clears                 wireless digital camera to generate and audio and video
screen 2351.                                                      5    recording of a visitor upon the sensing that a visitor is
    When recording an audio file, the user can use a synthe-           proximate the door, with the recording being viewed in real
sizer module or voice recording module. The synthesizer                time, or at a later time, either locally or remotely; the system
module is a dialog box 2400 shown in FIG. 12, and the voice            2100 is highly extensible and can be easily adapted to
recording module is a dialog box 2500 shown in FIG. 13.                control many cameras, the images of which can be simul-
The synthesizer module and the voice recording modules are        10   taneously viewed by multiple individuals by merely brows-
Microsoft open source modules. In the voice synthesizer                ing the individual camera's website that is unique to each
module, text is entered into screen 402 and then saved in              camera. The system 2100 also is highly scalable due to the
path 404. An animated character/agent pops up on the                   incorporation of a wireless network in the local area network
command computer when the audio file is played, and                    2200; the system 2100 enables an alarm and or automated
characteristics of the agent are selected using screens 2406,     is   calls to designated institutions and individuals when there is
2408, 2410. For instance, a wizard can be selected as the MS           a security breach detected; the system 2100 allows users
Agent, and the wizard flies quickly, and speaks loudly with            having the proper privileges to remotely permit entrance to
a low pitch. In FIG. 13, the user can record his or another's          a building; the system 2100 can be customized to reflect
voice, or some sound, music, or other audible sound.                   holidays, special occasions, and various levels of security.
    The local area network 2200 optionally includes one or        20      Based on the foregoing description, it will be readily
more portable devices such as the pocket PC 260 repre-                 understood by those persons skilled in the art that the present
sented in FIG. 6 and shown in detail in FIG. 14. The pocket            disclosure is susceptible of broad utility and application.
PC 260 is configured with a client DVMS application. The               Many embodiments and adaptations of the present disclo-
pocket PC 260 is wireless, having antenna 262 that com-                sure other than those specifically described herein, as well as
municates with the personal computer 240 and the wireless         25   many variations, modifications, and equivalent arrange-
digital camera 210 via wireless modem 250. Similar to the              ments, will be apparent from or reasonably suggested by the
personal computer 240, the pocket PC 260 includes a display            present disclosure and the foregoing descriptions thereof,
screen 2802 for viewing streaming video from the digital               without departing from the substance or scope of the present
camera 210, an "Image" icon 2822 for saving a snapshot, a              disclosure. Accordingly, while the present disclosure has
listen icon 2824 which plays audio from the camera, and a         30   been described herein in detail in relation to one or more
talk icon 2823 for transmitting audio to the camera. The               preferred embodiments, it is to be understood that this
audio volume is adjusted using thumb wheel 261. The                    disclosure is only illustrative and exemplary of the present
pocket PC 260 further includes controls for pointing the               disclosure and is made merely for the purpose of providing
camera in the desired direction including: menu selection              a full and enabling disclosure. The foregoing disclosure is
2819 for left, menu selection 2818 for up, menu selection         35   not intended to be construed to limit the present disclosure
2817 for right, menu selection 2820 for down, and menu                 or otherwise exclude any such other embodiments, adapta-
selection 2821 to return to the camera 210 the default                 tions, variations, modifications or equivalent arrangements,
position. The door lock is unlocked for access using menu              the present disclosure being limited only by the claims
selection 2808, which transmits an access code in the form             appended hereto and the equivalents thereof.
of text to the locking mechanism 2114. The lower screen           40      The invention claimed is:
2843 displays the status of member devices in the local area              1. A detection and viewing system associated with an
network 2200. The library of audio files is accessible                 entrance comprising:
through the set button 2830, and the play button 2833 selects             an exterior device comprising:
the audio file to be played.                                                 a camera; and
    While not explicitly shown, it is anticipated that the        45         a motion detector;
system 2100 may include voice recognition and image                       wherein the exterior device further comprises an outer
recognition for additional security in authentication and                    housing,
access.                                                                   wherein the exterior device is capable of wirelessly trans-
    The system provides the options of allowing the visitor to              mitting digital streaming video, via a wireless router, to
converse with the occupant, leave a message, or call a            50         a peripheral device, which is a cell phone, upon detec-
remote peripheral device for communication with the occu-                   tion of a person by the motion detector,
pant when he is either not present or unavailable. The visit              wherein the exterior device is capable of receiving a
is recorded and time stamped for sorting or viewing either in                request to change a sensitivity of the motion detector,
real time or at a later date. The system achieves these                   wherein the exterior device is capable of modifying the
features, while still presenting a system that is intuitive and   55         sensitivity of the motion detector upon receiving a
easy to use. The digital video monitoring system is exten-                   request to do so,
sible, scalable, and flexible in that the number of members               wherein the system is configured to encrypt the digital
of the wireless network can be readily expanded, the system                  streaming video transmitted from the exterior device,
provides and audio and video record of events, and a number               wherein the exterior device is configured to operate in at
of the components are currently off-the-shelf computerized        60         least one low light condition,
devices that can be configured for the system. Finally, the               wherein the exterior device comprises an antenna for
system allows the users to achieve a high level of security                 transmission of the digital streaming video,
and anonymity.                                                            wherein the exterior device is configured to receive a
   As will be apparent from the foregoing, the system 2100                   request to modify a view of the camera from the
enables wireless audio-video communication by all the             65         peripheral device,
member devices with each digital camera and the command                   wherein the exterior device is configured to modify the
computer; the system 2100 enables the option of having a                    view of the camera after receiving the request, and



                          Copy provided by USPTO from the PIRS Image Database on 09-09-2020
        Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 27 of 28




                                                   US 10,200,660 B2
                             21                                                                 22
   wherein one or more icons are displayed at the same time         wherein the exterior device is capable of receiving a
      the digital streaming video is displayed on the periph-          request to change a sensitivity of the motion detector,
      eral device.                                                     and
   2. The system of claim 1, wherein the exterior device is         wherein the exterior device is capable of modifying the
configured to encrypt a password associated with the sys- 5            sensitivity of the motion detector upon receiving a
tem.                                                                   request to do so.
   3. The system of claim 1, wherein a software application         10. The system of claim 9, wherein the exterior device is
used by the peripheral device is operable to display a list of    splash-resistant, and wherein the peripheral device is a cell
recorded video files and an indication of when the recorded       phone that is operable to display the sensitivity of the motion
video files were created, and                                   o detector and allow a user to modify the sensitivity of the
   wherein the exterior device comprises software capable of      motion sensor.
      initializing the camera upon setup of the exterior            11. The system of claim 9, wherein the exterior device is
      device.                                                     configured to transmit the digital streaming video to a
   4. The system of claim 1, wherein the exterior device is       computerized controller,
operable to detect motion via a software application that 15        wherein the computerized controller is configured to
analyzes video images, and                                             wirelessly transmit the digital streaming video to a
   wherein the peripheral device is operable to display an             wireless router after receiving the digital streaming
      icon that, when selected, is operable to take a snapshot         video from the exterior device, and
      using the camera of the exterior device.                      wherein the computerized controller comprises a software
   5. The system of claim 1 further comprising:                20      application and RF circuitry configured to transmit the
   a software application on the peripheral device that is             digital streaming video to the wireless router.
      configured to interact with the exterior device and is        12. The system of claim 9, further comprising:
      capable of:                                                   a software application capable of:
  a. displaying an image associated with the entrance;                 displaying video and an icon at the same time;
  b. receiving an indication of the presence of the person at 25       displaying one or more control settings;
      the entrance;                                                    modifying a threshold of the motion sensor; and
   c. displaying two or more control settings for the exterior         playing digital audio received from the exterior device.
      device at the same time; and                                  13. A method for using a detection and viewing system
   d. allowing a user to modify the view of the camera.           comprising:
   6. The system of claim 1, further comprising:               30   wirelessly transmitting streaming video from an interior
  a software application on the peripheral device configured           device upon detection of a person, wherein the interior
      to allow automatic panning.                                      device comprises a camera, a microphone, a speaker, a
   7. The system of claim 1, further comprising:                       transceiver, and a motion sensor;
   a database with a hierarchy of storage of audio and video        transmitting digital audio using the interior device;
      data based upon, at least in part, the exterior device, 35    receiving audio at the interior device that was captured by
  wherein at least a portion of the database is replicated on          a peripheral device, which is a cell phone, after the
      one or more computers.                                           person has been detected by the interior device;
   8. The system of claim 1, wherein the system, upon               displaying an icon and the streaming video at the same
receipt of an indication of an alarm at the entrance, is               time on the peripheral device;
configured to notify one or more individuals associated with 40     storing the streaming video and digital audio in a database
the exterior device.                                                   and associating the interior device with the stored
   9. A detection and viewing system associated with an                streaming video and digital audio;
entrance comprising:                                                replicating at least a portion of the database on one or
   an exterior device comprising:                                      more computers; and
      a camera;                                                45   providing a storage hierarchy for the streaming video and
      a microphone;                                                    digital audio stored in the database.
      a speaker;                                                    14. The method of claim 13, further comprising:
      a motion detector; and                                        encrypting the streaming video and the digital audio, and
      one or more buttons,                                          receiving one or more instructions, at the interior device,
   wherein the exterior device is capable of wirelessly trans- 50      to modify two or more control settings for operation of
      mitting digital streaming video,                                 the camera,
   wherein the exterior device is capable of wirelessly trans-      wherein the icon, when selected, allows a user to speak to
      mitting digital audio,                                           the person.
   wherein the exterior device is capable of receiving the          15. The method of claim 13, further comprising:
      digital audio from a peripheral device after a person 55      running an application for the camera on the interior
      associated with the entrance has been detected,                  device; and
   wherein the exterior device is capable of playing the            modifying an amount of ambient light captured by the
      digital audio received from the peripheral device                camera after receiving an instruction to modify the
      through the speaker of the exterior device,                      amount of ambient light.
   wherein the exterior device is capable of operating in at 60     16. The method of claim 13, further comprising:
      least one low light condition,                                providing a MAC address, via the interior device, upon
   wherein the exterior device comprises an antenna for                receiving a request for the MAC address at the interior
      transmission of the digital streaming video,                     device,
   wherein the exterior device is capable of encrypting the         receiving one or more instructions to modify two or more
      digital streaming video or the digital audio during or 65        control settings for operation of the camera, and
      before the transmission of the digital streaming video        receiving an instruction to modify a sensitivity of the
      or the digital audio,                                            motion sensor.



                          Copy provided by USPTO from the PIRS Image Database on 09-09-2020
       Case 1:20-cv-12288-ADB Document 23-2 Filed 05/19/21 Page 28 of 28




                                                  US 10,200,660 B2
                            23                                                                     24
  17. The method of claim 13, further comprising:                      wherein the exterior device comprises an antenna for
  receiving an indication of a predetermined event occur-                 transmission of the digital streaming video and the
     ring from a door sensor at the interior device.                      digital audio, and
  18. The method of claim 13, further comprising:                      wherein the exterior device is capable of encrypting the
  storing the streaming video and digital audio in memory       5         digital streaming video or the digital audio during or
     that is part of the interior device.
                                                                          before the transmission of the digital streaming video
  19. A detection and viewing system associated with an
entrance comprising:                                                      or the digital audio; and
  an exterior device comprising:                                       a software application operable to:
     a camera;                                                            display the digital streaming video;
                                                                10
     a microphone;                                                        play the digital audio;
     a speaker;                                                           receive a message from the exterior device;
     a motion detector; and                                               send a message to the exterior device;
     one or more buttons,                                                 modify a threshold associated with the motion sensor;
  wherein the exterior device is capable of wirelessly trans-             display multiple control settings for the exterior device;
                                                                15
     mitting digital streaming video,                                        and
  wherein the exterior device is capable of wirelessly trans-             display an icon that, upon selection, allows a user to
     mitting digital audio,                                                  speak with the person at the entrance.
  wherein the exterior device is capable of receiving the              20. The system of claim 19, wherein the software appli-
     digital audio from a peripheral device after a person
                                                                20   cation is operable to display the digital streaming video and
     associated with the entrance has been detected,
                                                                     an icon that allows a user to speak with the person at the
  wherein the exterior device is capable of playing the
     digital audio received from the peripheral device               entrance at the same time.
     through the speaker of the exterior device,                                           *   *   *    *   *




                          Copy provided by USPTO from the PIRS Image Database on 09-09-2020
